Exhibit 10.3


Loan No. 10518230    December 6th, 2018
$6,950,000    (the “Effective Date”)


SECURED PROMISSORY NOTE
FOR VALUE RECEIVED, the undersigned, RPT WALLINGFORD PLAZA, LLC, a Delaware
limited liability company (the “Borrower”), whose address is c/o DWS, RREEF
Management LLC, 101 California Street, 24th Floor, San Francisco, California
94111, promises to pay Six Million Nine Hundred Fifty Thousand Dollars
($6,950,000), together with interest according to the terms of this Secured
Promissory Note (this “Note”), to the order of TRANSAMERICA PREMIER LIFE
INSURANCE COMPANY, an Iowa corporation (together with its successors and
assigns, the “Lender”), whose address is c/o AEGON USA Realty Advisors, LLC,
6300 C Street SW, MS 3B-CR, Cedar Rapids, Iowa 52499. Capitalized terms used but
not defined in this Note shall have the meanings assigned to them in the Deed of
Trust, as defined in Section 12 below.
1.
CONTRACT INTEREST RATE

The principal balance of this Note shall bear interest at the rate of the lesser
of (i) four and fifty-six one hundredths percent (4.56%) per annum (the “Note
Rate”) and (ii) the maximum interest rate allowed by law, as described in
Section 24 below. Interest shall accrue based on twelve (12) thirty- (30) day
months.
2.
SCHEDULED PAYMENTS

2.1
PREPAYMENT OF INTEREST FOR THE MONTH OF FUNDING

Unless the funding of the loan evidenced by this Note (together with all
additional charges, advances and accruals, the “Loan”) occurs on the first (1st)
day of a calendar month, the Borrower shall prepay, on the date of the funding,
interest due from the date of the funding through and including the last day of
the calendar month in which the funding occurs.
2.2
MONTHLY PAYMENTS

(a)
Interest-Only Payments. Commencing on the first (1st) day of February, 2019 and
on the first (1st) day of each subsequent calendar month through and including
January 1, 2021 (the “Interest-Only Period”), the Borrower shall remit to the
Lender an interest-only payment equal to all accrued Note Rate interest on the
outstanding principal balance of the Note.

(b)
Principal and Interest Payments. On the first (1st) day of February, 2021 and on
the first (1st) day of each subsequent calendar month through December 2028, the
Borrower shall pay an installment of principal and interest in the amount of
Thirty-Five Thousand Four Hundred Sixty-Two and 83/100 Dollars ($35,462.83).
Monthly installments of principal and interest shall be made when due,
regardless of the prior acceptance by the Lender of unscheduled payments.

2.3
ACH PAYMENTS





Secured Promissory Note    1
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




The Borrower shall cause regular monthly payments to be made using the Automated
Clearing House (ACH) system.
2.4
FINAL PAYMENT

The Loan shall mature on the first (1st) day of January, 2029 (the “Maturity
Date”), when the Borrower shall pay its entire principal balance, together with
all accrued interest and any other amounts owed by the Borrower under this Note
or under any of the other documents entered into now or in the future in
connection with the Loan (the “Loan Documents”).
3.
BALLOON PAYMENT ACKNOWLEDGMENT

The Borrower acknowledges that the scheduled monthly debt service payments
referred to in Section 2.2 will not amortize fully the principal sum of this
Note over its term, resulting in a “balloon” payment at maturity. Any future
agreement to extend this Note or refinance the Indebtedness it evidences may be
made only by means of a writing executed by a duly authorized officer of the
Lender.
4.
APPLICATION OF MONTHLY PAYMENTS

When the Lender receives a monthly payment, the Lender shall apply it to
interest in arrears for the previous month, and, after the Interest-Only Period,
first to interest in arrears for the previous month and then to the amortization
of the principal amount of this Note, unless other amounts are then due under
this Note or the other Loan Documents. If other amounts are due when a regular
monthly payment is received, the Lender may, at its discretion, place the amount
received into a “suspense” account pending receipt of all amounts owed with
respect to the Indebtedness or may apply it to any amount owed with respect to
the Indebtedness, at its sole and absolute discretion.
5.
DEFAULT INTEREST

If a Default exists (as defined in Section 9 below) the outstanding principal
balance of this Note shall, at the option of the Lender, bear interest at a rate
(the “Default Rate”) equal to the lesser of (i) ten percent (10%) per annum over
the Note Rate and (ii) the Maximum Permitted Rate. If interest has accrued at
the Default Rate during any period, the difference between such accrued interest
and interest which would have accrued at the Note Rate during such period shall
be payable on demand. If a court of competent jurisdiction determines that any
interest charged has exceeded the maximum rate allowed by law, the excess of the
amount collected over the legal rate of interest will be applied to the
Indebtedness as a principal prepayment without premium, retroactively, as of the
date of receipt, or returned to the Borrower if the Indebtedness has been fully
paid.
6.
GRACE PERIOD AND LATE CHARGE

If the Lender does not receive any scheduled monthly debt service payment on or
before the tenth (10th) day of the calendar month in which it is due, the Lender
will send the Borrower written Notice that a late charge equal to five percent
(5%) of the late payment has accrued, provided, however, that no late charge
shall be assessed on the “balloon” payment due on the Maturity Date. The
Borrower shall pay any such late charge with the next scheduled monthly payment
following the month during




Secured Promissory Note    2
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




which the late payment was scheduled to have been received. If the Loan is
accelerated under Section 10 due to a monthly payment default, and the Lender
seeks to collect interest at the Default Rate under Section 5 in respect of the
interest accrual period related to which any delinquent monthly payment relates,
then the late charge accrued with respect to the related delinquent monthly
payment shall be deemed to have been waived by the Lender.
7.
PREPAYMENT

This Note may be prepaid, in whole only upon not less than thirty (30) days’
prior written Notice to the Lender. At the time of any prepayment, the Borrower
shall pay all accrued interest on the principal balance of this Note and all
other sums due to the Lender under the Loan Documents. In addition, unless the
prepayment is a “Permitted Par Prepayment” (as defined in Section 8 below), the
Borrower shall remit together with any prepayment a premium (the “Prepayment
Premium Amount”) equal to the greater of (A) one percent (1%) of the prepayment
amount and (B) the amount (the “Yield Protection Amount”) calculated in
accordance with the next succeeding paragraph of this Note.
Unless the one percent (1%) minimum prepayment premium applies, the “Prepayment
Premium Amount” is the amount by which the present value of scheduled Loan
payments (the “Total Present Value”) on the prepaid indebtedness exceeds the
prepaid amount. To determine the Total Present Value, each of the scheduled
payments to be made under the terms of this Note, including the “balloon”
payment due at this Note’s maturity, shall be discounted to its present value as
of the prepayment date. For this purpose, the Lender shall use a discount rate
50 basis points over the interest rate on a hypothetical instrument which,
assuming monthly compounding of interest, would produce a yield (as published by
The Wall Street Journal on its website, or if The Wall Street Journal ceases to
publish such yields, as published by another public source of information
nationally recognized for accuracy in the reporting of the trading of
governmental securities) equal to the interpolated average yield of U.S.
Government Securities/Treasury Constant Maturities having the same average life
as the remaining average life of the Loan (the “Prepayment Treasury Rate”). The
Lender shall interpolate the yield on a straight-line basis.
The Prepayment Treasury Rate shall be determined as of five (5) Business Days
(as defined in the Deed of Trust) before the date of the prepayment. The sum of
these present value amounts equals the Total Present Value of a prepayment in
full. If the prepayment is a partial prepayment, the Total Present Value equals
the sum of these present value amounts multiplied by a fraction, the numerator
of which is the principal amount to be prepaid and the denominator of which is
the principal balance of the Loan as of the date of prepayment.
Voluntary partial prepayments shall be prohibited.
The Prepayment Premium Amount constitutes liquidated damages to compensate the
Lender for reinvestment costs, lost opportunity costs, and the loss by the
Lender of its bargained-for investment in the Loan. The Borrower agrees that
such liquidated damages are not a penalty but are a reasonable estimate in good
faith of the actual damages sustained by the Lender as a result of such
prepayment, which actual damages are impossible to ascertain with precision.
8.
PERMITTED PAR PREPAYMENTS





Secured Promissory Note    3
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




The Lender shall not charge a prepayment premium on certain prepayments (the
“Permitted Par Prepayments”). Permitted Par Prepayments include:
(a)
any prepayment in full of the Loan made no more than ninety (90) days before the
Maturity Date; and

(b)
any prepayment made as the result of the Lender’s election to apply insurance or
condemnation proceeds to the principal balance of this Note or to achieve any
required loan to value ratio that is a prerequisite to the Borrower’s rights to
obtain and to use such proceeds.

9.
DEFAULT

A default on this Note (“Default”) shall exist if (a) the Lender fails to
receive any required debt service payment on or before the tenth (10th) day of
the calendar month in which it is due, (b) the Borrower fails to pay the matured
balance of this Note on the Maturity Date, or (c) a “Default” exists as defined
in any other Loan Document. If a Default exists and the Lender engages counsel
to collect any amount due under this Note or if the Lender is required to
protect or enforce this Note in any probate, bankruptcy or other proceeding,
then any expenses incurred by the Lender in respect of the engagement, including
the reasonable fees and reimbursable costs and expenses of counsel and including
such costs and fees which relate to issues that are particular to any given
proceeding, shall constitute Indebtedness evidenced by this Note, shall be
payable within five (5) Business Days following written demand, and shall bear
interest at the Default Rate. Such fees, costs and expenses include those
incurred in connection with any action against the Borrower for a deficiency
judgment after a foreclosure or trustee’s sale of the Real Property under the
Deed of Trust, including all of the Lender’s reasonable attorneys’ fees, costs
and expenses and all property appraisal costs and witness fees. Such fees and
costs, if incurred after a foreclosure or trustee’s sale, shall not be secured
by the Deed of Trust.
10.
ACCELERATION

If a Default exists, the Lender may, at its option, declare the unpaid principal
balance of this Note to be immediately due and payable, together with all
accrued interest on the Indebtedness, all costs of collection (including
reasonable attorneys’ fees, costs and expenses) and all other charges due and
payable by the Borrower under this Note or any other Loan Document. If the
subject Default has arisen solely from a failure by the Borrower to make a
regular scheduled monthly debt service payment, the Lender shall not accelerate
the Indebtedness unless the Lender shall have given the Borrower advance Notice
of its intent to do so and a cure period of at least three (3) Business Days.
If the subject Default is a Curable Non-Monetary Default, the Lender shall
exercise its option to accelerate only by delivering Notice of acceleration to
the Borrower. The Lender shall not deliver any such Notice of acceleration until
(a) the Borrower has been given any required Notice of the prospective Default
and (b) any applicable cure period has expired.
11.
PREPAYMENT FOLLOWING ACCELERATION





Secured Promissory Note    4
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




Any Default resulting in the acceleration of the Indebtedness shall be
conclusively presumed to be an attempt to avoid the provisions of Section 7 of
this Note, which prohibit prepayment or condition the Lender’s obligation to
accept prepayment on the payment of a prepayment premium. Accordingly, if the
Indebtedness is accelerated, the Borrower agrees to pay the prepayment premium
that would have been applicable under Section 7 (calculated from the date of
acceleration through the Maturity Date).
12.
SECURITY

This Note is secured by a Deed of Trust, Security Agreement and Fixture Filing
(the “Deed of Trust”) granted by the Borrower to First American Title Insurance
Company, the Trustee, for the benefit of the Lender, conveying certain real
property (the “Real Property”) located in the City of Seattle, King County,
Washington, and granting a security interest in certain fixtures and personal
property, and by an Absolute Assignment of Leases and Rents made by the Borrower
to the Lender, assigning the landlord’s interest in all present and future
leases (the “Leases”) of all or any portion of the Real Property encumbered by
the Deed of Trust. Reference is made to the Loan Documents for a description of
the security and rights of the Lender. This reference shall not affect the
absolute and unconditional obligation of the Borrower to repay the Loan in
accordance with its terms.
13.
RECOURSE TO BORROWER

The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to the Indebtedness against the Borrower except through recourse to the
Property (as defined in the Deed of Trust), unless the obligation from which the
judgment arises is one of the “Carveout Obligations” defined in Section 14.
14.
CARVEOUT OBLIGATIONS

The “Carveout Obligations” are (a) the obligation to repay the entire
Indebtedness, if the Lender’s exculpation of the Borrower from personal
liability under this Section has become void as set forth below, (b) the
obligation to indemnify the Lender in respect of its actual damages suffered in
connection with any of the Carveouts, and (c) the obligation to defend and hold
the Lender harmless from and against any claims, judgments, causes of action or
proceedings arising from any of the Carveouts.
14.1
THE CARVEOUTS

The “Carveouts” are:
(a)
Fraud or material written misrepresentation.

(b)
Physical waste of the Property (which shall include damage, destruction or
disrepair of the Real Property caused by a willful act or grossly negligent
omission of the Borrower, but shall exclude ordinary wear and tear in the
absence of gross negligence).

(c)
Misappropriation of tenant security deposits (including proceeds of tenant
letters of credit), insurance proceeds or condemnation proceeds.





Secured Promissory Note    5
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




(d)
Failure to turn over to the Lender all tenant security deposits and tenant
letters of credit required to be held by the Borrower under the terms of the
leases of the Real Property on or prior to the date on which the Lender receives
title to the Real Property following the foreclosure of its lien or by delivery
of the deed in lieu of foreclosure.

(e)
Failure to pay property taxes, assessments or other lienable impositions to the
taxing authority prior to their delinquency (except for such Impositions as are
to be paid by the Lender from the Escrow Fund pursuant to the terms of the Deed
of Trust, provided that Borrower has made all required Monthly Escrow Payments)
or to the Lender to the extent such impositions have accrued on the date the
Lender receives title to the Real Property following the foreclosure of its lien
or by delivery of the deed in lieu of foreclosure.

(f)
Failure to maintain insurance coverage that meets the requirements set forth in
the Loan Documents, even if the Lender has accepted coverage furnished by a
tenant under a Key Lease (or any other person) that does not meet such
requirements, and even if the Lender does not receive insurance proceeds in
accordance with the Loan Documents as the result of conflicting provisions of a
Key Lease.

(g)
The cost to the Lender of the forced placement of insurance, as permitted under
the Loan Documents.

(h)
Failure to pay to the Lender all amounts paid to the Borrower in consideration
of the Borrower’s release of a party from liability for a contractual or other
legal obligation (e.g., lease termination, space contraction, and legal
settlement payments) (“Termination Payments”). Termination Payments do not
include payments of Rents under Two Hundred Fifty Thousand Dollars ($250,000)
paid pursuant to termination or space contraction options contained in Leases
approved by the Lender or in Leases deemed approved or not requiring Lender
approval under the Assignment.

(i)
Failure to pay to the Lender all rents, income and profits, net of reasonable
and customary operating expenses, received in respect of a period when the Loan
is in Default.

(j)
The out-of-pocket expenses of enforcing the Loan Documents following Default,
not including expenses incurred after the Lender has received a Qualified Offer.

(k)
Executing, terminating or amending a lease of the Real Property in violation of
the Loan Documents.

(l)
Any liability of the Borrower under the Environmental Indemnity Agreement.

14.2
EXCULPATION VOID

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness shall be void without notice if any of the
following occurs:




Secured Promissory Note    6
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




(a)
The Borrower voluntarily transfers the Property or creates any material
voluntary lien on the Property in violation of the Loan Documents.

(b)
The Borrower causes or allows the filing of an involuntary bankruptcy petition
under Title 11 of the United States Code in collusion with creditors other than
the Lender.

(c)
The Borrower files a voluntary petition for reorganization under Title 11 of the
United States Code (or under any other present or future law, domestic or
foreign, relating to bankruptcy, insolvency, reorganization proceedings or
otherwise similarly affecting the rights of creditors), and has not made a
Qualified Offer prior to the filing.

(d)
After the Lender accepts a Qualified Offer, the Borrower defaults in fulfilling
the terms of the accepted Qualified Offer.

15.
SEVERABILITY

If any provision of this Note is held to be invalid, illegal or unenforceable in
any respect, or operates, or would if enforced operate to invalidate this Note,
then that provision shall be deemed null and void. Nevertheless, its nullity
shall not affect the remaining provisions of this Note, which shall in no way be
affected, prejudiced or disturbed.
16.
WAIVER

Except to the extent that such rights are expressly provided in this Note, the
Borrower waives demand, presentment for payment, notice of intent to accelerate,
notice of acceleration, protest, notice of protest, dishonor and of nonpayment
and any and all lack of diligence or delays in collection or enforcement of this
Note. Without affecting the liability of the Borrower under this Note, the
Lender may release any of the Property, grant any indulgence, forbearance or
extension of time for payment, or release any other Person now or in the future
liable for the payment or performance of any obligation under this Note or any
of the Loan Documents.
The Borrower further (a) waives any homestead or similar exemption; (b) waives
any statute of limitation; (c) agrees that the Lender may, without impairing any
future right to insist on strict and timely compliance with the terms of this
Note, grant any number of extensions of time for the scheduled payments of any
amounts due, and may make any other accommodation with respect to the
Indebtedness; (d) waives any right to require a marshaling of assets; and (e) to
the extent not prohibited by applicable law, waives the benefit of any law or
rule of law intended for its advantage or protection as a debtor or providing
for its release or discharge from liability under this Note, excepting only the
defense of full and complete payment of all amounts due under this Note and the
Loan Documents.
17.
VARIATION IN PRONOUNS

All the terms and words used in this Note, regardless of the number and gender
in which they are used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context or sense of this Note or any paragraph or clause




Secured Promissory Note    7
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




herein may require, the same as if such word had been fully and properly written
in the correct number and gender.
18.
WAIVER OF JURY TRIAL

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(A) UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENT OR (B) ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT,
AND THE BORROWER AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE
A JUDGE AND NOT BEFORE A JURY.
19.
OFFSET RIGHTS

In addition to all liens upon and rights of setoff against the money,
securities, or other property of the Borrower given to the Lender by law, the
Lender shall have a lien upon and a right of setoff against all money,
securities, and other property of the Borrower, now or hereafter in possession
of or on deposit with the Lender, whether held in a general or special account
or deposit, or safe-keeping or otherwise, and, following a Default, every such
lien and right of setoff may be exercised without demand upon, or notice to the
Borrower. No lien or right of setoff shall be deemed to have been waived by any
act or conduct on the part of the Lender, or by any neglect to exercise such
right of setoff or to enforce such lien, or by any delay in so doing, and every
right of setoff and lien shall continue in full force and effect until such
right of setoff or lien is specifically waived or released by an instrument in
writing executed by the Lender.
20.
COMMERCIAL LOAN

The Borrower hereby represents and warrants to the Lender that the Loan was made
for commercial or business purposes, and that the proceeds of the Loan evidenced
by this Note will be used solely in connection with such purposes.
21.
REPLACEMENT OR BIFURCATION OF NOTE

If this Note is lost or destroyed, the Borrower shall, at the Lender’s request,
execute and return to the Lender a replacement promissory note identical to this
Note, provided the Lender delivers to the Borrower an affidavit to the foregoing
effect. Upon delivery of the executed replacement note, the Lender shall
indemnify the Borrower from and against its actual damages suffered as a result
of the existence of two Notes evidencing the same obligation. No replacement of
this Note under this Section 21 shall result in a novation of the Borrower’s
obligations under this Note. In addition, the Lender may at its sole and
absolute discretion require that the Borrower execute and deliver two separate
promissory notes, which shall replace this Note as evidence of the Borrower’s
obligations. The two replacement notes shall, taken together, evidence the exact
obligations set forth in this Note. The replacement notes shall be independently
transferable. If this Note is so replaced, the Lender shall return this Note to
the Borrower marked to evidence its cancellation.




Secured Promissory Note    8
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------




22.
GOVERNING LAW

This Note shall be construed and enforced according to, and governed by, the
laws of Washington without reference to conflicts of law provisions which, but
for this provision, would require the application of the law of any other
jurisdiction.
23.
TIME OF ESSENCE

In the performance of the Borrower’s obligations under this Note, time is of the
essence.
24.
AGREEMENT CONCERNING INTEREST

The provisions of this Note and of the Deed of Trust now or hereafter existing
are hereby expressly limited so that in no contingency or event whatsoever,
whether by acceleration of the maturity of this Note or otherwise, shall the
amount paid or agreed to be paid to the Lender for the use, forbearance or
detention of the sums evidenced by this Note exceed the maximum amount
permissible under Washington law. If, from any circumstances whatsoever, the
performance or fulfillment of any provision of this Note, or of the Deed of
Trust, at the time performance of such provision shall be due, shall exceed the
limit of validity prescribed by law, then, ipso facto, the obligation to be
performed or fulfilled shall be reduced to the limit of such validity, and, if
from any such circumstance, the Lender shall ever receive anything of value
which is deemed to be interest by Washington law which would exceed the highest
lawful rate, an amount equal to any excessive interest shall be applied to the
reduction of the principal amount of this Note or on account of any other
principal Indebtedness of the Borrower to the Lender and to the payment of
interest thereon or, if such excessive interest exceeds the unpaid balance of
principal of this Note and such other Indebtedness, such excess shall be
refunded to the Borrower.
25.
NO ORAL AGREEMENTS

THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT OF
THE BORROWER AND THE LENDER AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE BORROWER AND
THE LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER.
THE PROVISIONS OF THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED OR
REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE BORROWER AND THE LENDER.
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


[Signature appears on the next page]




Secured Promissory Note    9
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the Effective Date.
BORROWER:


RPT WALLINGFORD PLAZA, LLC,
a Delaware limited liability company






By: /s/ Sandra Fung
Printed Name: Sandra Fung
Title: Authorized Signatory






Secured Promissory Note    SIGNATURE PAGE
Wallingford Plaza, Seattle, Washington
AEGON Loan No. 10518230
98950699.3 0027988-00963